Citation Nr: 1625271	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  12-24 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1957 to June 1977 with periods of active duty for training (ACDUTRA) from July 1954 to September 1954.  The Veteran died in August 2007.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the November 2008 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The appellant testified in May 2016 at a Travel Board hearing in front of the undersigned Veteran's Law Judge (VLJ) in Atlanta, Georgia.  A transcript of the hearing is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam in the Vietnam era; diabetes mellitus, type II and coronary artery disease are presumed to have been incurred in active service.

2.  The Veteran died in August 2007.  The immediate cause of death was determined to be acute respiratory failure of pneumonitis, chronic respiratory failure of progressive luminary fibrosis with additional underlying diseases (listed under "immediate cause" of death) of diabetes mellitus type II, coronary heart disease, chronic obstructive pulmonary disorder (COPD), retinal artery occlusion, hypertension, dementia and cognitive impairment, carotid stenosis, sleep apnea, and inflammatory arthritis.

3.  The evidence of record is in equipoise as to whether the Veteran's diabetes mellitus type II and coronary artery disease caused or contributed substantially or materially to the Veteran's death of the Veteran's death.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, the criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309(e), 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Cause of death

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Diabetes mellitus and ischemic heart disease (includes coronary artery disease) will be presumed service-connected if a Veteran was exposed to herbicides in service, even if there is no record of the disease during service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a veteran served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, he or she will be presumed to have been exposed to herbicides.  38 C.F.R. § 3.307.

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. 
 § 3.307(a)(6).  This presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), it will be presumed that he was exposed to herbicides if he served in Vietnam between January 9, 1962 and May 7, 1975 (i.e., during the Vietnam era), unless there is affirmative evidence establishing he was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

Analysis 

The appellant is seeking service connection for the cause of the Veteran's death; essentially, the appellant contends that the Veteran was present during the Vietnam War era and that his cause of death should be service-connected on a presumptive basis, namely through his diagnosis of diabetes mellitus type II.  See e.g., September 19, 2012 VA Form 9.    

 Initially, the Board notes that a review of the claims folder indicates that it is a "rebuilt folder."  However, the evidence is against a finding that there is any substantial pertinent information missing from the folder.  Nevertheless, after a full review of the record, the Board finds that service connection for the cause of the Veteran's death must be granted.

In this regard, a Personnel Information Exchange System (PIES) response completed December 20, 2008 verify the Veteran had service in the Republic of Vietnam in the Vietnam era.   

The Board notes that the Veteran's treating physician's letter from April 2016 (discussed below) confirms the Veteran was diagnosed and treated for diabetes mellitus type II and coronary artery disease prior to his death, conditions subject to the presumption under 38 C.F.R. § 3.309(e).  

The Veteran's death certificate from August 2007 indicated his immediate cause of death was determined to be acute respiratory failure of pneumonitis, chronic respiratory failure of progressive luminary fibrosis with additional underlying diseases as diabetes mellitus type II, coronary heart disease, chronic obstructive pulmonary disorder (COPD), retinal artery occlusion, hypertension, dementia and cognitive impairment, carotid stenosis, sleep apnea, and inflammatory arthritis.  The Board observes the cause of death was amended to add the additional underlying diseases on May 7, 2010.  

An internal medicine physician who treated the Veteran from June 2007 until his death and signed his death certificate wrote a letter dated April 8, 2016 which weighs in favor of the claim.  The physician stated that the Veteran was treated for diabetes mellitus, COPD, pulmonary fibrosis, hypertension, coronary artery disease, obstructive sleep apnea, inflammatory arthritis, progressive dementia and pneumonia.  The Veteran died from acute pneumonia which was definitely associated, accelerate and worsened by his multiple chronic illnesses of diabetes mellitus, coronary artery disease, COPD and pulmonary fibrosis.  The physician opined that the Veteran was debilitated to such a degree by the multiple chronic medical problems that they materially contributed to his cause of death.  

Multiple letters discussed below were submitted by private physicians prior to the revision of the Veteran's death certificate which was amended in May 2010 to include diabetes mellitus as underlying disease contributing to the cause of death.  

The Board observes the physician who signed the death certificate had initially opined in an April 18, 2010 correspondence regarding a request to amend the Veteran's death certificate that he did not list diabetes mellitus, among other conditions, on his death certificate because he did not think it was a significant contributing factor to his death, although it was an underlying disease he had at the time of his death; however, it was noted that diabetes did affect the treatment he received before he died although it was not the primary focus of his last stay in the hospital.  He explained that at the time he signed the death certificate he had very limited knowledge of the Veteran's medical history.  Ultimately, as the amended death certificate reflects, the physician added diabetes mellitus, among other conditions, as an underlying cause of the Veteran's death.  

A pulmonary practice physician treated the Veteran from March 2006 until his death.  The physician treated the Veteran for many conditions including diabetes mellitus.  The Veteran had a very progressive downhill decline that ultimately resulted in his death, his diabetes continued for this period and was one of the many factors that caused the sharp decline in his health, and was felt to be one of the many contributing factors in his death.  In another letter, the physician noted that at the time of the Veteran's death, his diabetes was overlooked and it should have been listed as a medical condition in his records.  It was explained that diabetes mellitus was not the primary focus of his last days because he had so many illnesses that were being addressed.  Diabetes did effect the treatment he received before he died.  See private physician's letter dated February 26, 2009 and March 29, 2010.  

A physician from an internal medicine practice stated he treated the Veteran from October 1995 until the Veteran's death.  He submitted a letter stating that multiple medical problems including diabetes mellitus type II may well have contributed to his rapid deterioration and subsequent death from pulmonary fibrosis.  See private physician's letter dated February 20, 2009.  

Resolving doubt in favor of the Veteran, diabetes mellitus and coronary artery disease contributed materially to the cause of his death.  In a view of the totality of the evidence, the Veteran's death certificate and multiple medical opinions which explain the role and impact of diabetes mellitus on the Veteran's death, weigh in favor of the claim as the condition cannot be reasonably disassociated as a substantial or material cause of the Veteran's death.  At the time of the Veteran's death he was not service connected for any conditions, however, both diabetes mellitus and coronary artery disease are listed diseases that have been associated with exposure to herbicides.  As the Veteran had presence in Vietnam, the claim must be granted.

For the reasons stated above, the Board concludes that the preponderance of evidence supports a finding that the Veteran's diabetes mellitus type II contributed to the Veteran's death.  Hence, the appeal must be granted.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


